...
                    .                                   .

        .. ~'-JuJi 1.3 -:13 -rJ()SJ/f;'t?PS'/~ 007(!1, 4R   ·
'   i
                                                                        '   '




       -    '          -     --=~ll~.:~·- - - - - - -
-      ~ ~~;ttd-~~/J-~ __ ;fif!!,·.·~
-. .. ,(_d.Ukid_~_kJ_M. ~-Y-~5~-
_· ~-~,!?~ o-13 -~ t'J5"~~.0zl.lsf~ IJO?~~-~;e_ ·. hd__·_
  ·       ·~- ·.  ,___-/Ae-~_hL-_~_(tru- Ml f/foZ£4
- . . /_115      . ·. ~-~·-Ml ;0 ~~)-
 - ~~ d-_!!_p_'£.--_5!-- Z!P ~~, #-fd·- L-_2t5p ·~--" •
__
__ ,~L~-~--~ -_~_Cdiu.cA 4:iL-.'-----··~-
_·----.-;-~---,---------~-n,;;,_t'=~--.-·. __---.--~-~~-__:________:_
'
    .   '   '



                .   .   .   ..       ..
                                 .    .
                                                                                                                    "'       I




                                                                           .                         -


~~ ~-~~- MJ. ~                                         &L·M; ~ -~· .·.•.
.   . '~-!fi_~~---~~--do~--
         )    . .     -------7 .'
                               .   .
                                                   J

                                                           .
                                                               '
                                                                   .   •
                                                                               ·.
                                                                               ..   '
                                                                                        •
                                                                                                             . .. •              -




-~-----~~2&4·_·.            /:tM_         ~:-.~~-                          2oW_·            ._~-....·
•.4-~             . ·. 1{;;;:/:k       {j)____   lif;;:, c~ /I(J"/~                                          .. •




                                                                                            .   ,'       .     '
                                                                                                                   ••    '




- - - - - - -               -------------'---------'---




                                                           )
                                                       I




      .   \   .
                                                                    ~
                                          ~~lob -~---~· Cf;t
                                           ~J a·-~'    Jn;r-··
       1\,f. Engin Derkunt                     \        -:--·   -
          Attorney at Law           ·
2400 Pearl Strcel, Austin, Texas 7870.5
            .512-6/)6-:·31 68 .
       dcrklttlllaw®valt<>O:cOJn
intent is that thegeneral provision prevail.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.



        Sec. 311.027.          STATUTORY.     REFERENCES.                 Unless       expressly
provided otherwise, a reference to any portion of a statute or rule

applies     to    all   reenactments,         revisions,           or    amendments      of    the

statute or rule.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.                               Amended
by Acts 1993, 73rd Leg., ch. 131,. Sec. 2, eff. May 11, 1993.



        Sec. 311.028.          UNIFORM     CONSTRUCTION            OF     UNIFORM      ACTS.     A

uniform act included in a code shall be construed to effect its
general purpose to make uniform the law of                        tho~e    states that enact
it.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.



        Sec. 311.029.          ENROLLED BILL CONTROLS.                   If the language of

the enrolled bill version of a statute conflicts with the language

of    any   subsequent        printing   or    .reprinting          of    the     statute,     the

language of the enrolled bill version controls.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.



        Sec. 311.030.          REPEAL OF REPEALING STATUTE.                     The repeal of a

repealing statute does not revive                   ~he   statute originally repealed

nor impair the effect of any saving_ provision in it.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

                                                                                                 )(.


      ~                        SAVING PROVISIONS.            (a)

Subsection (b), the reenactment, revision, amendment, or repeal of
                                                                    Except as provided by



a statute does not affect:

                 (1Y    the prior operation of the statute or any prior

action taken under it;

                 (2)    any      validation,              cure,         right,      privilege,

obligation, or liability previously acquired, accrued, accorded,

or incurred under it;
                 ( 3)   any    violation      of     the     statute       or    any    penalty,
                                              ;'f

forfeiture,       or punishment incurred under the statute before its


                                              7
 ·~ ~~~~ ONl \(·ll1
                ·t'


  ~ l ~~~-\We..t,f?r· ~~~
           J.-~                      v    L·~lf'+k·~·;
           J- ~ vvJL                        amendment o'? repeal;              or
                                                              (4)       any       inve~t~gation,            proceeding,                 or     remedy

  1_3-tt: -~~                               co.nc e ming       any         P' i v ilege,      obligation,             liability,             penalty,
   ~-                  cr]~~                forfeiture, or punishment;                     and the investigation, proceeding, or

 ~~)~~~remedy                                       may be instituted, continued, or enforced, and the penalty,

~~J!~                                       fodeitu,e, o' punishment imposed, as if the statute had not been

~ ~·Y~ repealed                                           or amended .

.:~·~ ~ , . @                                                 If     the      penalty,       forfeiture,         or    punishment            for    any
  t.#-     \'\.~s-·· }Y\. ~~-offense                   is reduced by a reenactment, 'revision, or amendment of a

~uf                   U ·~                  statute,      the penalty,              forfe.iture,     or· punishment,            i f not already.

·r~·6J1~)~-                                 imposed, shall be imposed aCcording to the statute as amended.

~- t.,~· , ':;>~                                 .. (c)       The rep.eal of_          ~.O:S~~tute    by a code does not affect an
 ~ ~ ~~amendment                                          1   reViSiOn 1          OY reenac'tment Of the Statute by the Same
 \~~~gislatu'e                                                 that enacted ihe code.                  The amendment, 'evision, o,



    ~
                              ~>!"":        reenactment        is preserved and               given effect            as part          of    the   code

L
':i~~
           ~
            U   n   t.•~ ,_
                              ~


                               }W
                                            provision

                                            mnacted.
                                                              that      revised        the    statute       so    amended,             revised,      or



 ~~.S~~~                                           (d)        If any provision of               a    code conflicts with a                    statute
  ~ ~ ~ ynacted                                        by the same legislature that enacted the code, the statute

   ~~¥"- VV'
  d~\'2,
                                            controls.
. TY'\:.                 ~               .~~Acts 19,5, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.


vr:-
~
     ~J.rr' ~·,
 ~.~· ~i.JgtfY'                                    Sec. 311.032.
                                                                                       J




                                                                               SEVERABILITY OF STATUTES.                  (a)         If any statute

  ;· .•.   ~ ~:~                            contains a provision for severability, that provision prevails in
~- \,y ·~~                       .          interpreting that statute.

~                                                  (b j       If        any         statute         contains          a     provision               for

                                            nonseverability,               that     provision       prevails      in      interpreting             that

                                            statute.
                                                                                                                                ..~
                                                   (c)        In    a   statute       that    does    not    contain a provision for

                                            severability or nonse.verability, if any provision of the statute or

                                            its application to any person or circumstance is held invalid, the

                                            invalidity does not affect other provisions or applications of the
                                                                                                                                                      (

                                            statute that can be given effect without the invalid provision or

                                            application,           and to this end the provisions of the statute are

                                            severable.

                                            Acts 1985, 69th Leg.·, ch. 40g, Sec. 1, eff. Sept. 1, 1985.




                                                                                               8